Citation Nr: 0406974	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome, secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from April 1966 to April 1999, 
including service in Vietnam.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 decision of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The appellant's gastroesophageal reflux disease was 
caused by the appellant's service-connected post-traumatic 
stress disorder (PTSD).

2.  The appellant's irritable bowel syndrome was not caused 
or aggravated by any incident of military service, or the 
appellant's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of secondary service 
connection for gastroesophageal reflux disease are met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2003)

2.  The criteria for the establishment of secondary service 
connection for irritable bowel syndrome are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Following the RO's determinations of the appellant's 
claims, VA issued regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in November 2002 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in March 
2003, as well as in Supplemental Statements of the Case dated 
in September 2003. 

In specific compliance with the ruling in Quartuccio, the 
appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in August 2002 and July 2003.  VA has 
also made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a),(b), 
and (c).  VA obtained treatment records alluded to by the 
appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  In 
September and October 2002, the appellant was afforded a 
series of VA medical examinations conducted by a physician 
who reviewed the appellant's claims folder and rendered 
opinions as to the etiology of the appellant's disorders.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board has carefully considered whether further 
notification should be accorded to the appellant of what 
evidence would substantiate this claim, in light of a 
precedential opinion decided after this matter was certified 
to the Board for review.  In Pelegrini v. Principi, 01-944 
(U.S. Vet. App. Jan. 13, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a), required that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that in that 
case, VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 13.

The Board observes in this regard that the Court's decision 
in Pelegrini was focused upon the critical question of 
whether a claimant would be prejudiced by a VCAA advisement, 
after an adverse decision by the RO.  Id. at 13.  Indeed, the 
Court in that case observed that VA had "failed to 
demonstrate that in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant."  
(Italics added).  In its decision in Pelegrini, the Court had 
also previously observed that providing such notice after a 
claimant had received an initial unfavorable RO determination 
in a service connection claim would "largely nullify the 
purpose of the notice and prejudice the claimant by forcing 
him . . . to overcome an adverse determination."  Id.  
Although it did not elaborate further as to the specific 
nature of a prejudicial impact, the Court also observed that 
a denial in such circumstances would deprive "a claimant of 
the gamut of VCAA rights during his . . . first bite at the 
adjudicatory apple."  

As in Pelegrini, the critical focus for resolution in this 
matter is whether the appellant is prejudiced, with regard to 
the range of rights afforded under the VCAA.  In this regard, 
Pelegrini did not hold that a claim could not be examined to 
ascertain whether VA's post-adverse determination advisement 
would per se amount to prejudice the claimant.  Indeed, and 
while such is dicta, the authoring judge noted in a statement 
of his "Separate Views," that while an RO could not rely on 
its own initial adverse determination, a Statement or 
Supplemental Statement of the Case, or any issuance after the 
initial RO adjudication to comply with the compliance 
requirement of 38 U.S.C.A § 5103(a), he also noted that 
examination could be had with a possible further RO 
adjudication, or opportunity for one.  Id. at 21.   

After careful consideration of the record from this light, 
the Board can glean no possible prejudice which would inure 
to the appellant from its adjudication of this claim, without 
a further advisement as to what evidence would substantiate 
the claim.  Most critically, the Board observes that at this 
juncture, the claim remains open, and the RO's factual and 
legal determinations have no binding effect upon the Board.  
By the filing of the Notice of Disagreement, the appellant 
has placed this matter in continuing controversy until the 
Board issues a final decision.  Thus, questions as to the 
proper and complete development of the evidence, the weighing 
of such evidence, whether the appellant's due process rights 
have been protected, and any other controlling determinations 
have not been adjudicated by VA.  

The appellant ultimately seeks service connection for the 
claimed disorders, and in the present appeal he prevails upon 
one of the two issues.  He has had ample advisements as to 
how the claim could be substantiated.  The Board presently 
reviews such advisements and has broad authority to order 
corrective action or further development of the evidence.  
Moreover, the statutes and regulations pertaining to the 
establishment of effective dates for compensation are well 
established in the law, and any procedural deficiency as to 
notification would not alter the mandates of such law.  

Conversely, and given its procedural posture, remanding this 
matter for additional advisement would only result in 
prejudice to the appellant.  Such action would render the 
rating decision promulgated prior to providing the appellant 
full VCAA notice void ab initio, which in turn would nullify 
the Notice of Disagreement and Substantive Appeal filed by 
the appellant.  Following notification of what could only be 
a reiteration of information under the VCAA conveyed to the 
appellant earlier, the appellant would have to file a new 
Notice of Disagreement, a new Statement of the Case would be 
required, as would the submission of a Substantive Appeal by 
the claimant - all resulting in nullification of the prior 
actions, and placing the appellant at the end of the line of 
cases waiting to be adjudicated.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993). 

The Merits of the Appeal

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See also Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any 
gastrointestinal or digestive tract disorder.  Medical 
records generated by a non-VA care provider indicate that 
beginning in the mid-1980s, the appellant began to experience 
abdominal bloating and other discomfort.  In a December 1983 
treatment note, a physician was reported to have opined that 
the appellant's symptoms were consistent with 
gastroesophageal reflux disease.  

Subsequent to service discharge, in a May 2000 treatment 
note, it was indicated that while the appellant had undergone 
an upper gastrointestinal tract examination which resulted in 
normal findings, he was prescribed Prilosec.  

The appellant underwent a series of VA gastrointestinal 
examinations in September 2002, accompanied by a review of 
his claims folder and medical records obtained subsequent to 
the submission of his claim. 

The Court held that the term "disability" as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet. App. at 448.  Thus, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310(a) (2003),

As to the question of whether the appellant's 
gastroesophageal reflux disease was caused or aggravated by 
his psychiatric disorder, the examiner opined that the latter 
had an "aggravating factor" of 60%.  In an October 2002 
addendum, he explained that such was calculated based upon 
the appellant's account that although he experienced 
significant episodes of gastroesophageal reflux symptoms 
approximately four times per week, he added that he also had 
six additional episodes per week that were associated with 
episodes of PTSD.  The examiner therefore deduced that the 
appellant's gastroesophageal reflux disease symptoms were 
aggravated by his PTSD symptoms 60 percent of the time, based 
on the weekly estimate as related by the appellant.  

The competent medical evidence demonstrates that the 
appellant's gastroesophageal reflux disease is aggravated by 
his service-connected PTSD.  There is no competent evidence 
to the contrary.  Hence, service connection for 
gastroesophageal reflux disease as secondary to his PTSD is 
warranted.  

As to the appellant's claim for irritable bowel syndrome, the 
preponderance of the evidence is against the claim.  The 
Board observes in this regard that the same VA examiner who 
conducted the September 2002 inquiry carefully noted the 
appellant's medical history as reflected in his claims folder 
and the medical records obtained subsequent to the submission 
of the claim.  He noted that the appellant's constipating 
form of irritable bowel syndrome was not aggravated by the 
service-connected psychiatric disorder.

The Board has also considered whether there is any competent 
evidence tending to show any basis (e.g., direct, 
presumptive, or secondary) that irritable bowel syndrome was 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).      

In this case, there is no competent medical evidence of 
record relating the appellant's irritable bowel syndrome to 
his military service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  Although the appellant so maintains such a 
connection exists, his theory regarding this linkage is not 
competent evidence.  As a layperson, the appellant is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).      
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for gastroesophageal reflux disease is 
granted.

Service connection for irritable bowel syndrome is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



